



EXHIBIT 10.1


May 24, 2018




Jacqueline L. Studer


Re: Retirement Agreement
Dear Jackie:
This letter confirms the terms for your retirement from service as Corporate
Vice President, General Counsel and Corporate Secretary at IDEXX Laboratories,
Inc. Your retirement from IDEXX Laboratories, Inc. and/or its subsidiaries or
affiliates (hereinafter collectively referred to as “IDEXX”) shall be on the
following terms and conditions. By signing below you agree to the terms and
conditions set forth in this Retirement Agreement (hereinafter referred to as
the “Agreement”).
1.
Retirement Payment. Your retirement will be effective on March 1, 2019 (the
“Retirement Date”). You agree to continue to use your best efforts in the
performance of your services on behalf of IDEXX through the Retirement Date. The
foregoing notwithstanding, to the extent requested by the Company from time to
time during the period between the date of this Agreement and the Retirement
Date (the “Transition Period”), you acknowledge and agree that you shall resign
from such positions you hold as an officer or director of IDEXX and you agree
that you will cooperate with IDEXX to execute in a timely manner any
documentation that may be required to effect your resignation from such IDEXX
positions. From the date you are no longer serving as the Corporate Vice
President, General Counsel and Corporate Secretary at IDEXX Laboratories, Inc.
and through the end of the Transition Period, (a) your title shall be
CVP-Special Projects, and (b) you shall perform only such services and
transition assistance as requested and directed by IDEXX’s Chief Executive
Officer (the “CEO”). Your usual base salary will continue through the Transition
Period and cease on the Retirement Date.

Subject to your execution of this Agreement and conditioned on the Release (as
defined herein) becoming effective and irrevocable as set forth in Paragraph
1.d., and subject to the other terms and conditions hereof, following the
Retirement Date, IDEXX will pay you:
a.
52 weeks of your base salary (at your base salary rate in effect immediately
prior to May 24, 2018) as retirement pay. This amount, equaling $400,000.00,
shall be paid to you in a lump sum (subject to applicable tax withholding
obligations) on the first payroll date coincident with or next following the
Retirement Date, subject to the terms of Paragraph 1.d hereof.

b.
An amount equal to $21,289.32 (estimated to equal approximately 52 weeks of
COBRA premium costs) which shall be paid in a lump sum (less applicable
withholdings) on the first payroll date coincident with or next following the
Retirement Date, subject to the terms of Paragraph 1.d hereof.

c.
An amount equal to $240,000.00 which shall be paid to you in a lump sum (less
applicable withholdings) on the first payroll date coincident with or next
following the Retirement Date, subject to the terms of Paragraph 1.d hereof.

d.
You acknowledge and agree that the retirement pay as set forth in this Paragraph
1 (collectively, the “Retirement Payments”) shall be in lieu of any retirement
or severance payments or other consideration, if any, you may be entitled to
under any other agreement or arrangement with IDEXX or under any IDEXX company
policy or plan, including, but not limited to the IDEXX Laboratories, Inc.
Severance Benefit Plan, as initially adopted effective January 1, 1998,
including any amendments thereto (the “Severance Plan”), and that it is above
and beyond anything you might otherwise be entitled to receive. You further
acknowledge and agree that the Retirement Payments and the additional vesting of
your equity as described in Paragraph 2 below (collectively the “Agreement
Consideration”) shall be in consideration of



1



--------------------------------------------------------------------------------





(a) your release of any claims under the Age Discrimination in Employment of
1967, as amended, and the release of all other claims and the covenant not to
sue as set forth in the Release (as defined herein) and (b) your execution and
delivery, and your agreement to be bound by the terms, of the ancillary
agreements attached hereto as Exhibits A and B (such agreements to be referred
to herein as the “Ancillary Agreements”). Further, as set forth above, IDEXX’s
obligation to provide the payments and benefits contemplated by Paragraphs 1.a.
– 1.c and Paragraph 2 are conditioned on (i) your executing and delivering to
IDEXX the Ancillary Agreements simultaneously with this Agreement, which shall
be effective immediately upon your execution and delivery thereof, and (ii) (x)
your executing and delivering to IDEXX a general release of claims substantially
in the form attached hereto as Exhibit C (the “Release”) by June 14, 2018 and
(y) your executing and delivering to IDEXX a second Release on the Retirement
Date, and such Releases becoming effective and irrevocable under their
respective terms.
e.
Subject to the terms for each as described above, the payments set forth in
Paragraphs 1.a., 1.b., and 1.c. shall be paid to you in a single lump sum
payment totaling $661,289.32 (less applicable withholdings) through the direct
deposit system, if you have direct deposit established. If you do not have
direct deposit, payments will be mailed to you at the address IDEXX has for you
on file.

2.
Stock Options and Restricted Stock Units. You acknowledge and agree that in
further consideration of your execution and delivery of the irrevocable Releases
as set forth in Paragraph 1.d. and execution and delivery, and your agreement to
be bound by the terms, of the Ancillary Agreements, the Retirement Date is set
as a date that will allow you to vest in the next scheduled vesting tranche with
respect to (a) your outstanding restricted stock unit grant that was granted on
September 1, 2014 and (b) each of the outstanding annual equity awards granted
in 2015, 2016, 2017 and 2018, respectively. All vesting service for any IDEXX
stock option grants and awards of restricted stock units will thereafter cease
on the Retirement Date. Stock options that are vested and exercisable as of the
Retirement Date may be exercised only to the extent and only for the time period
specified in each respective award. Any options and restricted stock unit awards
that are not vested as of the Retirement Date shall be forfeited. Similarly,
restricted stock units that have vested and settled by the Retirement Date will
be subject the terms of your award, as applicable.

3.
IDEXX Retirement and Incentive Savings Plan (401(k) Plan). Effective on the
Retirement Date you will become an inactive participant in the IDEXX Retirement
and Incentive Savings Plan, and will become eligible for a distribution. At that
time, you may, for example, roll over your account to an IRA or to another
qualified employer 401(k) plan.

4.
Health, Dental, and Vision Plans for Employees of IDEXX. To the extent
applicable, your enrollment in the IDEXX medical, dental, and vision plans will
continue through the last day of the calendar month in which the Retirement Date
occurs. After that date, to the extent you are eligible, you may continue your
medical and dental coverage for eighteen months under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) by paying the
total cost of the premium plus an additional 2% administrative charge as
provided by COBRA (details will be provided to you separately). As noted in
Paragraph 1.b. hereof, IDEXX will pay you in a lump sum payment an amount equal
to approximately 52 weeks of COBRA premium costs, subject to your otherwise
complying with the terms of this Agreement, including Paragraph 1.d. hereof.
Notwithstanding the foregoing, if IDEXX’s making this lump sum payment to you
under this Agreement would violate the nondiscrimination rules applicable to
health plans or self-insured plans under Section 105(h) of the Internal Revenue
Code of 1986, as amended (the “Code”), or result in the imposition of penalties
under the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (the “PPACA”), the parties agree
to reform this Agreement in a manner as is necessary to comply with the PPACA
and the Code. Further, nothing herein provided shall be construed to extend the
period of time over which COBRA continuation coverage otherwise may be provided
to you and/or your dependents.

5.
Basic Life Insurance, Basic Accidental Death & Dismemberment Coverage, and
Disability Coverage. Your basic life coverage terminates effective as of the
Retirement Date. This coverage may be converted to an individual policy (details
will be provided to you separately). Your basic accidental death and
dismemberment



2



--------------------------------------------------------------------------------





coverage terminates effective as of the Retirement Date. This coverage may not
be converted to an individual policy.
Your long- and short-term disability coverage terminates effective as of the
Retirement Date. Your eligibility for disability benefits relating to
occurrences on or prior to the Retirement Date will not be affected.
6.
Paid Time Off (PTO) Pay. Your PTO will continue to accrue in the normal course
until the Retirement Date. You will receive payment for any accrued but unused
PTO time remaining as of your Retirement Date as per IDEXX policy.

7.
Expense Reports and Company Credit Cards. You must submit any outstanding
expense reports no later than the Retirement Date. Your IDEXX credit cards will
be canceled on the Retirement Date. IDEXX may pay any credit card balances not
covered by valid expense reports received after the Retirement Date and deduct
the amount of such payments from amounts that are provided in Paragraph 1 of
this Agreement. Without limiting the foregoing, you agree that IDEXX may
withhold from any amount payable to you under this Agreement any amounts owed by
you to IDEXX.

8.
IDEXX Property. All IDEXX property must be returned no later than the Retirement
Date. IDEXX will hold you responsible for any such property not returned and you
hereby acknowledge and agree that IDEXX may withhold the value of such property
from any Retirement Payment or other payment owed to you by IDEXX. You agree
that with respect to IDEXX documents and records, you shall not keep or retain
any copies, either in hard copy or electronically stored.

You agree to return by the Retirement Date to IDEXX all equipment, books,
desktops, laptops, notebooks, documents, reports, files, memoranda, records,
computer hardware or software and program design samples, mockups,
correspondence, work papers, financial data, business plans, business records,
mailing lists, customer or contact lists, calendars, card files, rolodexes,
cardkey passes, door, file and computer keys, computer access codes or disks,
company charge cards, instructional or employee manuals, PDAs or other devices,
and any other IDEXX property which you received, compiled or made during your
employment with IDEXX. You shall not maintain any copy or other reproduction
whatsoever of any of the items described in this Paragraph 8 after the
Retirement Date.
9.
Non-Disparagement. You hereby agree that you have not made and that you shall
not make any disparaging statements, whether orally, in writing, or in any other
medium regarding IDEXX or its principals, directors, officers, shareholders,
employees and agents. You also agree that you shall not intentionally make any
false or disparaging communications about IDEXX or its business, principals,
directors, officers, shareholders, employees and agents, including but not
limited to communicating any information (whether true or not) that may have the
effect of undermining the respect and confidence in IDEXX or such individuals by
IDEXX’s customers and/or employees.

10.
Choice of Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Maine. You agree and consent to submit to personal
jurisdiction in the State of Maine in any state or federal court of competent
subject matter jurisdiction situated in Cumberland County, Maine. You further
agree that the sole and exclusive venue for any suit arising out of, or seeking
to enforce, the terms of this Agreement, the Ancillary Agreements and the
Releases shall be in a state or federal court of competent subject matter
jurisdiction situated in Cumberland County, Maine. In addition, you waive any
right to challenge in another court any judgment entered by such Cumberland
County court or to assert that any action instituted by IDEXX in any such court
is in the improper venue or should be transferred to a more convenient forum. In
addition, you and IDEXX also waive any right you or it may otherwise have to a
trial by jury in any action to enforce the terms of this Agreement, the
Ancillary Agreements or the Releases.

11.
Confidentiality; Ancillary Agreements. You agree not to disclose the terms and
conditions of this Agreement (or the discussions leading up to or relating to
this Agreement) to anyone, except to your spouse, your attorney or your tax
advisor; a further disclosure by any of them shall be deemed a breach of this
provision by you. By



3



--------------------------------------------------------------------------------





signing this Agreement you are also representing that to date you have not made
a disclosure which, if made after the execution of this Agreement, would
constitute a violation of the terms hereof.
By signing this Agreement, you are also representing that you will not use for
yourself or for another company or disclose to others any information of a
confidential nature pertaining to IDEXX and its business that came to your
attention because of your position or responsibilities with IDEXX. This
includes, but is not limited to, customer contacts and information, financial
information, personnel information and any information concerning IDEXX’s
business strategies, which information is not known by the general public by
proper means.
In addition, you acknowledge and confirm that simultaneously herewith you are
executing and delivering to IDEXX the Ancillary Agreements attached hereto, and
will be subject to all of each agreement’s respective terms and you hereby agree
to comply with the restrictions thereunder. You further acknowledge and agree
that the Agreement Consideration IDEXX has agreed to pay you under this
Agreement is significantly in excess of any amounts to which you would otherwise
be entitled, and that such amounts are being provided to you in consideration
for your agreement to execute and be bound by the Ancillary Agreements and
Releases. You further acknowledge and agree that you will not challenge the
enforceability of any of the Ancillary Agreements or Releases and hereby agree
to comply with the restrictions and obligations under such agreements. You are
further notified that if you file a lawsuit for retaliation by IDEXX for
reporting a suspected violation of law, you may disclose IDEXX’s trade secrets
to your attorney and use the trade secret information in the court proceeding if
you (a) file your document containing the trade secret under seal; and (b) do
not disclose the trade secret, except pursuant to court order.
In the event of any breach of any provision in this Agreement or the Ancillary
Agreements, in addition to any other remedy, you agree that IDEXX may commence
an action for equitable relief as it deems appropriate without the necessity of
posting bond and without proving special damages or irreparable injury.
12.
Continuing Cooperation. You acknowledge and agree you are being requested to
stay with IDEXX until the Retirement Date. By doing so, you will be eligible for
the Retirement Payments, provided that you continue to perform your job duties
as may be assigned in accordance with Paragraph 1 hereof, as well as assist with
the transition of your duties, if requested by the CEO. Following the end of
your employment, you agree to make yourself reasonably available (without the
expectation of additional compensation) to answer any questions via
telephone/email about the transition of your responsibilities, and to cooperate
with respect to helping. IDEXX deal with any legal matters arising out of events
in which you were involved or familiar with due to your former employment with
IDEXX.

13.
Neutral Reference. In response to any employment and reference inquiries by a
third party regarding your employment with IDEXX, IDEXX will only provide a
neutral reference; that is, IDEXX’s response to such third party will only
reflect (i) the period of your employment (ii) your last position held; and
(iii) that it is IDEXX policy not to discuss or disclose information regarding
current or former employees’ performance to third parties and that no inference
should be made from this policy.

14.
Complete Agreement. This Agreement, including the Ancillary Agreements and the
Releases, constitutes the complete understanding between you and IDEXX with
respect to your retirement from employment with IDEXX and this Agreement,
including the Ancillary Agreements and the Releases, supersedes all prior
representations, agreements, and understandings, both written and oral, between
you and IDEXX with respect to the subject matters hereof. You acknowledge that
you have not relied upon any representations, promises, or agreements of any
kind except those set forth herein in signing this Agreement.

15.
No Changes To Benefit Plans. Nothing in this Agreement shall be construed to
modify the terms of any IDEXX employee benefits plan. The terms of such plans
shall continue to govern. IDEXX retains the right to amend or terminate its
employee benefit plans at any time.



4



--------------------------------------------------------------------------------





16.
Effective Date. Except as otherwise provided herein with respect to the
Releases, this Agreement shall take effect on the date of your execution of this
Agreement.

17.
Miscellaneous.

a.
No delay or omission by IDEXX in exercising any right under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by
IDEXX on any one occasion shall be effective only in that instance and shall not
be construed as a bar or waiver of any right on any other occasion.

b.
The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any section
of this Agreement.

c.
In case any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

d.
Nothing in this Agreement precludes you from providing truthful testimony when
lawfully subpoenaed or otherwise required to do so by law.

e.
By signing this Agreement, you hereby represent that to the best of your
knowledge you did not commit any act, or fail to commit any act, or do anything
else while employed by IDEXX that was a breach of your duty of loyalty
(including but not limited to taking any property that belongs to IDEXX or its
customers) or that might result in liability to IDEXX.

f.
This Agreement may not be altered, amended or modified except in writing signed
by both IDEXX and you.

g.
If any provision of this Agreement shall be found by a court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, then such
provision shall be construed and/or modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Agreement, as the case may require, and this Agreement
shall be construed and enforced to the maximum extent permitted by law, as if
such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Agreement
modify this Agreement so that, once modified, this Agreement will be enforceable
to the maximum extent permitted by the law in existence at the time of the
requested enforcement.

18.
Reimbursement: Cessation of Payment. If you or your heirs or assigns breach any
of the terms of this Agreement or breach any other obligation owed to the
Released Parties (as defined in the Release), including, without limitation, the
Ancillary Agreements, IDEXX shall have, in addition to any other remedies, the
right to cease any and all future payments under this Agreement provided in
consideration thereof and the right to recover any and all payments previously
made under this Agreement in consideration thereof, or any amount of actual
damages proven by IDEXX, if greater (except for the portion of the consideration
received by you in consideration for your release of age discrimination claims,
which the parties hereby agree shall be equal to $1,000). Further, you shall
indemnify and hold harmless the Released Parties from and against all liability,
costs and expenses, including attorneys’ fees, arising out of said breach. You
and IDEXX acknowledge that the remedy set forth hereunder is not to be
considered a form of liquidated damages and the tender back shall not be the
exclusive remedy hereunder. In the event of a breach of the terms of this
Agreement or breach of any other obligation owed to the Released Parties as set
forth in the Release, IDEXX shall contact you via email or written
correspondence and provide you with five (5) business days’ notice to allow for
your response to such breach prior to the cessation of any and all future
payments under this Agreement.



5



--------------------------------------------------------------------------------





19.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Signatures delivered in .pdf format
shall be deemed effective for all purposes.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6



--------------------------------------------------------------------------------








Please sign and return a complete copy of this Agreement to Giovani Twigge,
Chief Human Resources Officer. By executing this Agreement in the space provided
below (and the Ancillary Agreements attached hereto), you agree to be bound by
the terms of this Agreement (and the terms of the Ancillary Agreements attached
hereto), and IDEXX agrees to pay you the Agreement Consideration, subject to you
executing and not revoking the Releases in accordance with Paragraph 1.d. and
the terms of the Releases.
For IDEXX




/s/ Jonathan W. Ayers        June 13, 2018
By: Jonathan W. Ayers    Date
Title: Chief Executive Officer




/s/ Jacqueline L. Studer        June 6, 2018
Jacqueline L. Studer     Date



